Citation Nr: 1507805	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  14-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 4, 2012, for service connection for sinusitis, to include on the basis of clear and unmistakable error in a March 19, 1999, rating decision that denied service connection for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from January 1957 to January 1965 and from July 1987 to January 1998.

This case comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 19, 1999, rating decision denied service connection for sinusitis.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that denial.

2.  VA received the Veteran's application to reopen the previously denied claim for service connection for sinusitis on January 4, 2012.

3.  The Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  


CONCLUSIONS OF LAW

1.  The March 19, 1999, rating decision that denied service connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  The criteria for an effective date earlier than January 4, 2012, for service connection for sinusitis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2014).

3.  There is no clear and unmistakable error in a March 19, 1999, rating decision that denied service connection for sinusitis.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant regarding substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The claim for an earlier effective date arises from an appeal of the initial effective date following the grant of service connection.  However, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

With respect to the issue of whether there is clear and unmistakable error (CUE) in a March 19, 1999, rating decision, because of the parameters of the law surrounding CUE claims, the duties to notify and assist are not applicable to those claims.  Parker v. Principi, 15 Vet. App. 407 (2002).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014). 

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2014).

Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The criteria to determine whether CUE was present in a prior determination are that:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

VA received the Veteran's original claim for service connection for sinusitis on February 19, 1998.  A March 19, 1999, rating decision denied the claim.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal of that issue.  There is no indication that new and material evidence was received within one year following that decision that was pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014).  Therefore, in the absence of CUE, an effective date of the date of the February 19, 1998, claim is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA received the Veteran's claim of CUE in a March 19, 1999, rating decision that denied service connection for sinusitis on January 4, 2012.  The RO construed the claim as an application to reopen the previously denied claim for service connection for sinusitis.  A November 2012 rating decision granted service connection for sinusitis, effective January 4, 2012, the date on which VA received the Veteran's application to reopen the previously denied claim.  

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Thus, the Board finds that January 4, 2012, is the appropriate effective date for the award of service connection for sinusitis.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.

With respect to the Veteran's allegations of CUE in the March 19, 1999, rating decision, he disagrees with the statement there was no evidence of sinusitis detected on x-rays during service and cites to a September 2012 VA examiner's statement that he has a documented history of allergic and nonallergic rhinitis and sinusitis which were treated throughout his military career and well documented in the claims file and service medical records.

At the time of the March 19, 1999, rating decision, the service medical records showed treatment for sinusitis.  However, a CT scan of the sinuses performed for an April 1998 VA examination showed no air fluid levels, mucosal thickening, bone destruction, polyps, or mass lesions, and the impression was a negative CT scan of the sinuses.  Based on the CT scan and examination findings, the April 1998 VA examiner provided a diagnosis of chronic rhinitis with acute exacerbations.  The rating decision noted the CT scan findings and lack of a diagnosis of sinusitis.

The Board notes that the Veteran's claims file was not made available to the April 1998 VA examiner.  However, such failures to fulfill VA's duty to assist do not constitute CUE.  38 C.F.R. § 20.1403(e) (2014).  

While the September 2012 VA examination report shows the examiner's statements the Veteran had a documented history of sinusitis during service and current examination showed findings consistent with chronic sinusitis, that report was clearly not of record at the time of the March 19, 1999, rating decision.  

Despite the Veteran's claim there is evidence of sinusitis on x-rays during service, there remains no evidence of sinusitis on the April 1998 CT scan and no diagnosis of sinusitis arising from the April 1998 VA examination.  Thus, even if in-service x-rays showed evidence of sinusitis, there was no evidence of current disability at the time of the April 1998 VA examination.  

Therefore, the Board finds that the Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Thus, the Board concludes there is no CUE in the March 19, 1999, rating decision that denied service connection for sinusitis.

Because the March 1999 denial of service connection for sinusitis did not contain CUE and was not appealed, that decision is final.  Therefore, the claim received on January 4, 2012, is the earliest date of claim to reopen the claim for service connection for sinusitis.  There is no document of record after March 1999 and prior to January 4, 2012, that constitutes a claim for service connection for sinusitis.  Therefore, January 4, 2012, is the earliest effective date that can be assigned as the effective date for a reopened claim will be the date of claim to reopen or the date entitlement arose, whichever is later.

Accordingly, the Board finds that an effective date earlier than January 4, 2012, for the award of service connection for sinusitis, to include on the basis of CUE in a March 19, 1999, rating decision that denied service connection for sinusitis, is not warranted.




ORDER

An effective date earlier than January 4, 2012, for the award of service connection for sinusitis, to include on the basis of CUE in a March 19, 1999, rating decision that denied service connection for sinusitis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


